                                                                                              DISTRICT OF OREGON
                                                                                                     FILED
                                                                                                     July 19, 2018
                                                                                          Clerk, U.S. Bankruptcy Court
 1

 2Below is an Order of the Court.

 3

 4

 5

 6

 7                                                                         _____________________________
                                                                                  TRISH M. BROWN
 8                                                                              U.S. Bankruptcy Judge

 9

10                             IN THE UNITED STATES BANKRUPTCY COURT

11                                       FOR THE DISTRICT OF OREGON

12       In re                                               Case No. 18-32265-tmb11
13       ASPEN LAKES GOLF COURSE, L.L.C., 1
14                               Debtor.
         In re                                               Case No. 18-32266-tmb11
15
         ASPEN INVESTMENTS, L.L.C.,
16
                                 Debtor.
17       In re                                               Case No. 18-32267-tmb11
18       WILDHORSE MEADOWS, LLC,
19                               Debtor.
                                                             ORDER DIRECTING JOINT
20                                                           ADMINISTRATION OF DEBTORS’
                                                             CHAPTER 11 CASES PURSUANT TO
21                                                           FED. R. BANKR. P. 1015(B)
22
                 This MATTER having come before the Court upon Debtors’ Motion Pursuant to Fed. R.
23
     Bankr. P. 1015(B) for Order Directing Joint Administration of Related Chapter 11 Cases (the
24
     “Motion”) filed herein by the above-captioned Debtors (the “Debtors”); it appearing that this Court
25
     has jurisdiction over the matter pursuant to 28 U.S.C. § 157(b)(2); this Court having determined
26

27
     1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
28   Aspen Lakes Golf Course, L.L.C. (4205); Aspen Investments, L.L.C. (8501); and Wildhorse Meadows, LLC (1413).

                                                                         Order Directing Joint Administration of Debtors’ Chapter
         140376603.4                                          -1-        11 Cases Pursuant to Fed. R. Bankr. P. 1015(b)


                       Case 18-32265-tmb11              Doc 53      Filed 07/19/18
 1   that the relief requested is warranted and in the best interest of the Debtors, their respective estates,

 2   their creditors and other parties in interest; it appearing that no further notice of the Motion is

 3   necessary under the particular circumstances, and that good and sufficient cause appears therefore;

 4   accordingly,

 5               IT IS HEREBY ORDERED THAT:
 6               1.    The following chapter 11 cases be and hereby are procedurally consolidated and
 7   shall be jointly administered by this Court:
 8                     In re Aspen Lakes Golf Course, L.L.C., Case No. 18-32265-tmb11
 9                     In re Aspen Investments, L.L.C., Case No. 18-32266-tmb11
10                     In re Wildhorse Meadows, LLC, Case No. 18-32267-tmb11
11               2.    All pleadings, orders and other papers (OTHER THAN PROOFS OF CLAIM,
12   OBJECTIONS TO CLAIMS, SCHEDULES OF ASSETS AND LIABILITIES, STATEMENT OF
13   FINANCIAL AFFAIRS, AND LISTS OF EQUITY SECURITY HOLDERS, IF APPLICABLE)
14   shall be captioned as follows to reflect that the cases are joint administered under the lead case,
15   Aspen Lakes Golf Course, L.L.C., Aspen Investments, L.L.C.; and Wildhorse Meadows, LLC:
16                           IN THE UNITED STATES BANKRUPTCY COURT
17                                    FOR THE DISTRICT OF OREGON
18       In re                                         Bankruptcy Case Nos.
19       ASPEN LAKES GOLF COURSE, L.L.C.;              18-32265-tmb11 (Lead Case)
20       ASPEN INVESTMENTS, L.L.C.; and                18-32266-tmb11
21       WILDHORSE MEADOWS, LLC                        18-32267-tmb11
22                             Debtors.1               Jointly Administered Under
                                                       Case No. 18-32265-tmb11
23
     1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
24   number, are: Aspen Lakes Golf Course, L.L.C. (4205); Aspen Investments, L.L.C. (8501); and Wildhorse
     Meadows, LLC (1413).
25
                 3.    A docket entry shall be made in each of the above-captioned cases substantially as
26
     follows:
27

28
                                                                  Order Directing Joint Administration of Debtors’ Chapter
         140376603.4                                    -2-       11 Cases Pursuant to Fed. R. Bankr. P. 1015(b)


                       Case 18-32265-tmb11        Doc 53      Filed 07/19/18
 1            An order has been entered directing the joint administration of In re Aspen Lakes
              Golf Course, L.L.C. (Lead Case No. 18-32265-tmb11); In re Aspen Investments,
 2            L.L.C. (Case No. 18-32266-tmb11; and In re Wildhorse Meadows, LLC (Case No.
 3            18-32267-tmb11) in accordance with Rule 1015(b) of the Federal Rules of
              Bankruptcy Procedure. All further pleadings and other papers in any of the cases
 4            (OTHER THAN PROOFS OF CLAIM, OBJECTIONS TO CLAIMS,
              SCHEDULES OF ASSETS AND LIABILITIES, STATEMENT OF
 5            FINANCIAL AFFAIRS, AND LISTS OF EQUITY SECURITY HOLDERS,
              IF APPLICABLE) shall be filed in, and all further docket entries shall be made in,
 6            Case No. 18-32265-tmb11. The docket in In re Aspen Lakes Golf Course, L.L.C.
 7            should be consulted for all matters affecting these chapter 11 proceedings.
              4.     The primary docket for the jointly administered cases shall be maintained under the
 8
     case number assigned to Aspen Lakes Golf Course, L.L.C. Except as specified in paragraphs 5
 9
     through 9 below, all pleadings, orders and other papers shall be filed under that case number using
10
     the caption reflected above;
11
              5.     Counsel for the Debtors shall prepare and maintain one “Consolidated Service List”
12
     which reflects all primary parties in interest of all Debtors for routine service of pleadings, and shall
13
     prepare and maintain a separate “Master Service List” for each Debtor that further meets the
14
     requirements of any order the Court may enter in these cases regarding limitation of notice (the
15
     “Master Service List” is also known as the Creditor Mailing List” or “Matrix” which is of record
16
     for each of the Debtor’s cases individually);
17
              6.     Debtors shall file separate Schedules of Assets and Liabilities, Statement of
18
     Financial Affairs, and Lists of Equity Security Holders, if applicable, in each case;
19
              7.     Notwithstanding the foregoing, all creditors must observe the following:
20
                            PROCEDURE FOR FILING PROOFS OF CLAIM
21
              Proofs of claim or interests filed by creditors of any Debtor shall reflect only
22
              the cases name and case number of the Debtor to which the claim or interest
23
                relates and shall be filed in the case to which such claim or interest relates.
24
                      Separate claims registers shall be maintained for each Debtor.
25
              8.     The Debtors will file separate Financial Reports in the form(s) requested by the
26
     United States Trustee;
27

28
                                                                  Order Directing Joint Administration of Debtors’ Chapter
      140376603.4                                       -3-       11 Cases Pursuant to Fed. R. Bankr. P. 1015(b)


                     Case 18-32265-tmb11          Doc 53      Filed 07/19/18
 1            9.     Counsel for the Debtors shall provide Notice of the Order to all creditors and file a

 2   Certificate of Service with the Court.

 3            10.    Plans and disclosure statements for the cases may be filed and resolved jointly; and

 4            11.    The Joint Administration Order may be reconsidered by the Court at any time upon

 5   its Motion or that of any part in interest.

 6            12.    IT IS FURTHER ORDERED that nothing in this Order shall be deemed or

 7   construed as directing or otherwise affecting the substantive consolidation of the above-captioned

 8   cases.

 9                                                    ###

10    I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).:

11    PERKINS COIE LLP

12    By: /s/ Douglas Pahl _________________
      Douglas Pahl
13
      Amir Gamliel
14
      Proposed Attorneys for Debtors and Debtors-in-
15    Possession

16   July 17, 2018

17

18

19

20

21

22

23

24

25

26

27

28
                                                                Order Directing Joint Administration of Debtors’ Chapter
      140376603.4                                     -4-       11 Cases Pursuant to Fed. R. Bankr. P. 1015(b)


                     Case 18-32265-tmb11           Doc 53   Filed 07/19/18
